PER CURIAM.
Following defendant’s conviction by a police justice of Sheridan for a violation of a city ordinance, he attempted to appeal to the district court. Upon motion of plaintiff, order of dismissal was entered wherein the trial court stated that “Defendant has *519failed to perfect his appeal herein within the time provided by law in that he has failed to enter into, execute and file in this Court the recognizance required by the statutes of the State o-f Wyoming.” From such order, defendant appeals.
The record in the instant case reflects that defendant in compliance with § 7-443, W.S.1957, gave notice of appeal orally to the justice. Under our views expressed this day in Stroup v. City of Sheridan, Wyo., 392 P.2d 517, the court’s order is reversed, and the cause is remanded for proper action.
Reversed and remanded with direction.